Citation Nr: 1201156	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for hypothyroid disease, currently evaluated as 30 percent disabling.

2.   Entitlement to service connection for a heart condition, to include as secondary to the service-connected hypothyroid disease.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected hypothyroid disease.

4.  Entitlement to service connection for kidney problems, to include as secondary to the service-connected hypothyroid disease.

5.  Entitlement to service connection for a skin disorder to include skin cancer and recurrent malignant warts, to include as secondary to the service-connected hypothyroid disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to September 1986 with additional service in the Reserves or National Guard until at least 2001. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in May 2007 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran has claimed service connection for various skin disabilities including skin cancer and recurrent malignant warts.  VA treatment records show that the Veteran was found to exhibit skin lesions in September 2006.  In January 2006, private treatment records reflect he had a lesion removed from his left cheek that was found to be well-differentiated squamous cell carcinoma.  In January 2009, VA treatment records show he complained of a rash on his body.  VA examination in March 2007 notes dry, coarse, and thickened skin.  Recently the United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly 
recharacterized the Veteran's skin claims as entitlement to service connection for a skin disorder to include skin cancer and recurrent malignant warts to include as secondary to the service-connected hypothyroid disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
In October 2009 the Veteran notified the RO that he had been forced to resign from his job in November 2009 due to physical and emotional issues.  To the extent this raises the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU), the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset the Board notes that a report of general information dated in October 2009 reflects that the Veteran notified the RO he was unable to attend his scheduled Board hearing in that month.  The Veteran further notified VA that he had been forced to resign from his job in November 2009 due to physical and emotional issues.  He was then employed by the U.S. Postal Service (USPS).  While the Veteran did not indicate that he was applying for retirement based on physical disability, this is a possibility.  The Veteran also indicated he would submit additional evidence.  In December 2009, the Board received additional evidence from the Veteran with waiver of RO review.  See 38 C.F.R. § 19.37, 12.1304 (2011).  The evidence includes a statement from his treating VA clinical psychologist, VA treatment records, and lay witness statements from the Veteran's spouse and co-worker.  

The Board observes that the medical evidence demonstrates symptoms suggesting the presence of the Veteran's claimed disorders.  Specifically, VA and private treatment records reflect that the Veteran has been found to exhibit mild atherosclerosis of the left and right cerebrovascular system with borderline significant stenosis in the right internal carotid artery in as early as 1999.  These records further show that the Veteran has reported and been treated for symptoms of depression, anxiety, and mood swings with various medications including Paxil, Celexa, Wellbutrin, Buspar, and Vistaril.  In 2009, he was diagnosed with depressive disorder in AXIS I and paranoid personality disorder in AXIS II.  In August 2006, he underwent percutaneous nephrolithotomy with subsequent cystoscopy and stent removal.  And, as above noted, he was found to exhibit skin lesions in September 2006.  In January 2006, he had a lesion removed from his left cheek that was found to be well-differentiated squamous cell carcinoma.  In January 2009, he complained of a rash on his body.  

In addition, the record reflects the Veteran is service connected for hypothyroid disease from February 2000, currently evaluated as 30 percent disabling.  Private and VA treatment records upon which the grant of service connection was based reflect that the Veteran underwent partial thyroidectomy in 1987 and that he was, at the time of the May 2001 VA examination, poorly controlled on thyroid replacement therapy with Synthroid.  

Diagnostic Code 7903, which contemplates hypothyroidism, considers mental disturbance as part of the criteria for a 60 percent evaluation.  In this regard, cardiovascular involvement and bradycardia as well as mental disturbance (dementia, slowing of thought, depression) are part of the criteria affording an evaluation of 100 percent under the diagnostic code.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

After review of the record, the Board determines that remand is required prior to adjudication of the Veterans claims.

VA examinations conducted in June and July 2008 and in March 2007 provide inadequate bases upon which to decide the Veteran's claims.  First, the July 2008 and March 2007 VA examinations were conducted without review of the claims file.  Accordingly, the opinions and findings expressed therein are based on incomplete knowledge of the evidence presented.

Second, the opinion expressed by the examiner in the July 2008 VA examination finding the diagnosed cardiac atrial arrhythmia and chronic nephrolithiasis not likely related to the Veteran's service-connected thyroid condition did not address the possibility that the Veteran's service connected hypothyroid condition aggravated any current heart or kidney condition.  In this regard, VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he or she might be awarded service connection for a claimed disability.  See Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); see also Bielby v. Brown, 7 Vet. App. 260, 262 (1994). 

Third, while the June 2008 VA examination for mental disorders was conducted with review of the claims file the opinion provided is similarly insufficient.  The examiner diagnosed personality disorder in AXIS II without a condition in AXIS I and stated that there was no medical research linking thyroid surgery to any personality disorder.  The examiner failed to discuss the numerous entries in VA treatment records showing complaints of and treatment for depression and mood swings with prescribed medications in arriving at this diagnosis.  The examiner further failed to consider whether the service-connected hypothyroid disorder could have aggravated these symptoms.

Fourth, no VA examination was conducted to determine the etiology of the Veteran's claimed skin disorder.  As noted above, VA and private treatment records document treatment for skin cancer, lesions, and complaints of a skin rash.  The March 2007 VA examination report showed physical examination findings of dry, coarse, and thickened skin.  Moreover, in November 2008, these records show he underwent biopsy of a tongue lesion, full mouth extraction, 4 quad alveoloplasty, and 2 mandibular lingual tori removal.  A VA examination would be probative to ascertain whether the Veteran's service connected hypothyroid condition either caused or aggravated any skin disability.  

Given the foregoing, it is necessary to accord the Veteran further VA examination to determine the nature and extent of his service-connected hypothyroid disease.  See Caffrey v. Brown, 6 Vet App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  It is also necessary to accord the Veteran further VA examination to determine the nature, extent, and etiology of his claimed heart condition, psychiatric disorder, kidney problems and skin condition to include skin cancer and recurrent malignant warts.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriquez, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure the Veteran has all appropriate VCAA notice concerning claims for service connection for a heart condition, psychiatric disorder, kidney problems and a skin disorder to include skin cancer and recurrent malignant warts to include as directly related to an injury or disease sustained during active military service or active duty for training and an injury sustained during inactive military training; and on the basis of aggravation of a nonservice-connected condition by a service-connected condition. 

2.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his claimed conditions and his service-connected hypothyroid condition.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from June 2009 to the present that are not already of record.  

3.  The RO/AMC should ask the Veteran if he was retired for disability from USPS.  If he was retired for disability, obtain the decision that found him disabled and all supporting medical records.

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected hypothyroid disorder.  The claims folder, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

Any and all symptomatology associated with the Veteran's hypothyroid disorder should described in detail.  In particular, the examiner should indicated whether the Veteran's service-connected thyroid disorder results in any of the following:

a)  Muscular weakness;
b)  Mental disturbance;
c)  Weight gain;
d)  Cold intolerance;
e)  Cardiovascular involvement;
f)   Dementia;
g) Slowing of thought;
h)  Depression;
i)  Bradycardia (less than 60 beats per minutes); and/or
j)  Sleepiness.

Any special tests deemed medically advisable should be conducted.  The examiner's conclusions with regard to the current severity of the hypothyroidism in comparison to its past levels of severity should be supported by an explained rationale and express reference to the sources of information relied upon; in particular, any past pertinent laboratory tests or examination reports documented in the claims-file should be specifically identified.

All opinions and conclusions expressed must be supported by a complete rationale in a report.
5.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature, extent and etiology of the claimed heart condition, psychiatric disorder, kidney problems, and skin disorder to include skin cancer and recurrent malignant warts.  
The claims folder, to include this remand, must be made available to the examiners for review, and the examination reports should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner(s) are asked to offer the following opinions:

a)  Identify any current heart, kidney, acquired psychiatric, and/or skin disability that is currently manifested or otherwise indicated by the record throughout the period of time under appeal (i.e., from 2006 to the present);

b)  For any and all identified heart, kidney, acquired psychiatric, and/or skin disability, the examiner should provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service or had its onset within the first post service year following discharge from active military service; 

ii)  is the result of any incident of active military service (or, if indicated is the result of any injury or disease during a period of active duty for training or the result of any injury during inactive duty for training);

iii)  is the result of the service-connected hypothyroid disorder or any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the psychiatric or neurological disability(ies), the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiners are unable to offer any of the requested opinions, it is essential that the examiners each offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

7.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



